Citation Nr: 1500859	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to VA dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in December 2010, served on active duty in the United States Navy from January 1968 to October 1969.  He also had service in the United States Navy Reserve from March to December 1967 and from October 1969 to March 1973.  His primary duties were as a damage controlman.  The appellant is his surviving spouse.  The appellant and the Veteran married in July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 RO rating decision.  

In December 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  The Veteran died in December 2010 as a result of metastatic lung cancer.

2.  At the time of the Veteran's death service connection was not in effect for any disability.

3.  Lung cancer was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.  
CONCLUSION OF LAW

The criteria for entitlement to DIC have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claim of entitlement to DIC.  After reviewing the record, the Board finds that the VA has met that duty.

After the claim was received, the RO advised the appellant by letter of the criteria for DIC and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The appellant has been advised of (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet App 342 (2007).

The VA's duty to assist the appellant includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service personnel records (SPRs), STRs and PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

During the appellant's December 2012 video conference, the Veterans Law Judge explained the issue fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 60 days, so that the Veteran could submit additional evidence to support her claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be explained below, there is no need for a medical opinion in this case.   

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 USCA § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During her December 2012 video conference, the appellant testified that the Veteran developed his fatal lung cancer as a result of his in-service exposure to toxic substances, including Agent Orange and asbestos.  Therefore, she maintains that she is entitled to DIC due to the cause of the Veteran's death.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The appellant is competent to testify as to her observations of the Veteran during and after his separation from the service.  For example, she is competent to report any breathing difficulties she observed and when she first noticed them.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Although the appellant argues that the fatal lung cancer was the result of the Veteran's in-service exposure to toxic substances, the question of whether the Veteran's lung cancer is related to such exposure involves a medical issue. Therefore, the question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Furthermore, the appellant has not reported that the Veteran had a diagnosis of respiratory problems or lung cancer in the service, nor is there evidence of his in-service symptoms supporting a later diagnosis of lung cancer.  As such, she does meet the criteria set forth in Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, to establish service connection, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); see Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002 and Supp. 2008); 38 C.F.R. § 3.307(2008).  

The Veteran's death certificate shows that he died in December 2010, as a result of metastatic lung cancer.  Thus, in order for the appellant to prevail, the evidence must establish that such disability was related to the Veteran's military service.

The Veteran's service medical records are negative for any complaints or clinical findings of a chronic, identifiable lung disorder or cancer of any kind.  Such a disorder was not manifested until November 2010, many years after his separation from service.  Nevertheless, the appellant contends that the Veteran's fatal lung cancer was the result of his exposure to asbestos in the service.  She has submitted an internet article showing that exposure to asbestos is the primary factor in the development of asbestosis and mesothelioma.  

The Veteran's service personnel records show that during his Naval Reserve duty from March 15 to March 26, 1971, he was assigned to the U. S. S. Shangri la.  During that time, the ship was undergoing an overhaul in the Boston Naval Shipyard.  Although the appellant contends that the Veteran was exposed to toxic substances, at that time, there is no competent evidence of record to substantiate her contentions.  The cited internet article does not refer, specifically, to the Veteran's case.  However, even if he was exposed to toxic substances in the service, there is no competent evidence of record to show that he developed asbestosis, mesothelioma, or the fatal lung cancer as a result of that exposure.  During her video conference, the appellant stated that she would attempt to obtain a statement to the appellant's private physicians that the fatal lung cancer was related to service.  To date, such a statement has not been received by the Board and the record remains negative for a nexus between the claimed asbestos exposure and service.  .  However, that does not end the inquiry.  The appellant also contends that the Veteran's fatal lung cancer was the result of his in-service exposure to Agent Orange.  

For certain disabilities, such as lung cancer, service connection may be presumed when the Secretary of VA determines that it is the result of the Veteran's in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014).  Veterans who served in the Republic of Vietnam are presumed to have had such exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive health effects.  However, unlike Vietnam veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  

The Veteran's service treatment and personnel records and a May 2011 report from the National Personnel Records Center concur that he did not have service in the Republic of Vietnam.  Moreover, there is no competent evidence of record that he was otherwise exposed to Agent Orange during his service.  Thus, the associated theory of the case does not provide an avenue for service connection.  

Because there is no competent evidence of the fatal lung cancer in service or during the first year after the Veteran's separation from service, and because the preponderance of the evidence is against a finding of a nexus between the Veteran's lung cancer and any event in service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for lung cancer is not warranted.  

Although service connection for the cause of the Veteran's death is not warranted, DIC may still be awarded if, at the time of his death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22 (2014).  As noted above,  however, service connection had not been established for any disability.  

Absent a nexus between the appellant's service and his fatal lung cancer,  the appellant does not meet the criteria for service connection for the cause of the Veteran's death.  Accordingly, DIC is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility of submitting this claim to a VA examiner for an opinion as to the etiology of the Veteran's fatal lung cancer.  VA examinations and opinions are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2014).  

In this case, however, the medical evidence is adequate for rating purposes.  It is completely negative for any competent evidence to substantiate the appellant's lay contentions suggesting a relationship between the Veteran's fatal lung cancer and service.  Therefore, a VA medical opinion is not necessary to decide the claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development which would only result in unnecessarily imposing additional burdens on VA with no benefits flowing to the veteran are to be avoided).  

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  Because the preponderance of the evidence is against the appellant's claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to VA DIC is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


